Citation Nr: 0311564	
Decision Date: 06/05/03    Archive Date: 06/10/03	

DOCKET NO.  00-00 093A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John R. Pagano, Counsel 


INTRODUCTION

The veteran had active military service from January 1957 to 
March 1961.

This matter arises from a February 1999 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana, that denied the 
benefits sought on appeal.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.  


REMAND

This case is not yet ready for appellate disposition for the 
reasons that follow.  

During the pendency of this appeal, the veteran had a 
personal hearing before a traveling member of the Board.  
However, that member is no longer with the Board.  The 
veteran was informed of this by letter dated May 1, 2003.  He 
also was informed that he had the right to again be heard by 
a member of the Board either sitting in Washington, D.C., 
sitting at the regional office, or by video conference 
hearing.  On May 7, 2003, the veteran indicated that he 
wanted to attend a travel board hearing before a Veterans Law 
Judge sitting at the New Orleans RO.  Such a hearing should 
be scheduled to ensure that the veteran is accorded due 
process of law.  

In view of the foregoing, this case is REMANDED to the RO for 
action as follows:

1.  The veteran should be scheduled for a 
travel board hearing before a Veterans 
Law Judge at the New Orleans RO.  

2.  Once the hearing has been conducted, 
or alternatively, if the veteran either 
fails to report as scheduled or cancels 
the hearing without requesting that it be 
rescheduled, then the case should be 
returned to the Board for further 
appellate consideration.  

By this REMAND, the Board intimates no opinion as to the 
final disposition of the claims.  The veteran is required to 
take no action until so notified by the RO.  The veteran also 
has the right to submit additional evidence and argument on 
matters that the Board has remanded to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


